Electronically Filed
                                                    Supreme Court
                                                    SCWC-30142
                                                    19-DEC-2013
                                                    01:17 PM




                           SCWC-30142
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                       KAREN GOO, et al.,
Petitioners/Plaintiffs/Counterclaim-Defendants/Appellants/Cross-
                            Appellees,
                              vs.
  MAYOR ALAN ARAKAWA, Successor-In-Interest to Mayor Charmaine
 Tavares, WILLIAM SPENCE, Director of Planning, County of Maui,
   Successor-In-Interest to Director Jeff Hunt, County of Maui
 Respondents/Defendants/Cross-Claim Defendants/Appellees/Cross-
                   Appellants/Cross-Appellees,
                              and
                 VP AND PK(ML) LLC, KCOM Corp.,
          Defendants/Intervenor-Defendants/Cross-Claim
         Respondents/Defendants/Counterclaimants/Cross-
      Claimants/Appellees/Cross-Appellees/Cross-Appellants
                              and
                    KILA KILA CONSTRUCTION,
   Respondent/Defendant/Cross-Claim Defendant/Cross-Claimant
                              and
        (John G.) JOHN G’S DESIGN & CONSTRUCTION, INC.,
   Respondent/Defendant/Cross-Claimant/Cross-Claim Defendant
                                and
                        NEW SAND HILLS LLC.,
 Respondent/Defendant/Intervenor-Defendant/Counterclaimant/Cross-
      Claim Defendant/Appellee/Cross-Appellee/Cross-Appellant
                                and
       DAVID B. MERCHANT; JOYCE TAKAHASHI; BRIAN TAKAHASHI,
           Respondents/Defendants/Intervenor-Defendants
                                and
                     DIANE L. REASER, et al.,
  Respondents/Defendants/Intervenor-Defendants/Counter-Claimants
                                and

       HOOKAI, LLC, SANDHILLS ESTATES COMMUNITY ASSOCIATION,
 Respodents/Intervenors/Appellees/Cross-Appellees/Cross-Appellants
                                and
          CHERYL CABEBE, GERRY RIOPTA, and MELISSA RIOPTA,
    Respondent/Intervenor-Defendants/Appellees/Cross-Appellants

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30142; CIV. NO. 07-1-0258(1))
                        ORDER OF CORRECTION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The Order Accepting Application for Writ of Certiorari

 (Order), filed on December 5, 2013, incorrectly named “Ronald T.

 Yoshimoto” as one of the counsel for Respondents-Intervenors VP

 and PK(ML) LLC, KCOM Corp., New Sand Hills LLC., and Hookai, LLC,

 Sandhills Estates Community Association (Respondents-

 Intervenors), instead of “Ronald T. Ogomori.”

           IT IS HEREBY ORDERED that the record will be corrected

 to reflect the name of “Ronald T. Ogomori” as one of the

 attorneys representing Respondents-Intervenors in this matter.



                                 2
          DATED: Honolulu, Hawai#i, December 19, 2013.

David J. Gierlach and                 /s/ Mark E. Recktenwald
Lance D. Collins,
for petitioners                       /s/ Paula A. Nakayama

Patrick K. Wong and                   /s/ Simeon R. Acoba, Jr.
Caleb P. Rowe,
for respondent Mayor Alan             /s/ Sabrina S. McKenna
Arakawa, et al.
                                      /s/ Richard W. Pollack
Ronald T. Ogomori,
Nathan H. Yoshimoto, and
T.F. Mana Moriarty,
for respondents-intervenors VP
and PK(ML) LLC, KCOM Corp., New
Sand Hills LLC., and Hookai,
LLC, Sandhills Estates
Community Association




                                  3